Exhibit Altair Nanotechnologies Ships Batteries to the U.S. Army RENO, NV– April 22, 2009– Altair Nanotechnologies Inc. (Altairnano) (Nasdaq: ALTI), a leading provider of energy storage systems for clean, efficient power and energy management, announced today the shipment of 40 advanced battery systems in support of the Army’s M119 105mm lightweight gun digitization program. The battery development initiative, announced by Altairnano in August 2008, is part of a military testing program to demonstrate the use of Altairnano’s advanced battery systems for improving performance, reliability, and safety attributes associated with M119 105mm gun batteries.Jim Shields, the Army’s program manager indicated “I am very excited about the capability offered by the Altairnano battery technology and look forward to conducting system level testing and delivering leap ahead performance to our troops." “Altairnano’s advanced battery systems exhibit the widest operating temperature ranges, and highest abuse tolerance of any lithium-ion battery available today,” said Terry Copeland, president and CEO, Altairnano. “The projected long-life of the batteries is also an important attribute, which is expected to help the military replace batteries less often than shorter -lived, conventional lithium-ion batteries.” Engineering and software design for the M119 gun digitization program is being managed by the Armaments Research Development and Engineering Center (ARDEC) at Picatinny Arsenal, New Jersey. Testing of the recently shipped battery systems by the U.S.
